Citation Nr: 1525817	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  04-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse.

2.  Entitlement to service connection for residuals of a traumatic brain injury. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to an initial compensable rating for herpes simplex. 

6.  Entitlement to an initial rating in excess of 70 percent prior to June 6, 2005, in excess of 50 percent from June 6, 2005, to December 4, 2014, and in excess of 30 percent thereafter for schizophrenia and other psychotic disorder, to include entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1989 and from February 1993 to April 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a temporary 100 percent evaluation based on hospitalization for a service-connected disability was raised in a March 23, 2015, report of contact by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial increased rating for schizophrenia and other psychotic disorder, to include entitlement to a TDIU, is addressed in the REMAND that follows the ORDER section of this decision.




FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for polysubstance abuse, residuals of a traumatic brain injury, a low back disability, and bronchitis, as well as entitlement to an initial compensable rating for herpes simplex is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for polysubstance abuse, residuals of a traumatic brain injury, a low back disability, and bronchitis, as well as entitlement to an initial compensable rating for herpes simplex have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In May 2015, the Veteran requested in writing that the issues of entitlement to service connection for polysubstance abuse, residuals of a traumatic brain injury, a low back disability, and bronchitis, as well as entitlement to an initial compensable rating for herpes simplex be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issues must be dismissed. 
ORDER

The appeal for entitlement to service connection for polysubstance abuse is dismissed.

The appeal for entitlement to service connection for residuals of a traumatic brain injury is dismissed.

The appeal for entitlement to service connection for a low back disability is dismissed.

The appeal for entitlement to service connection for bronchitis is dismissed.

The appeal for entitlement to an initial compensable rating for herpes simplex is dismissed.


REMAND

In a September 2014 decision, the Board granted the Veteran's appeal for service connection for schizophrenia.  In a February 2015 rating decision implementing the Board's grant, the RO awarded a staged rating as noted on the title page of this decision.  The Veteran was notified of the decision in March 2015.  A notice of disagreement (NOD) was submitted in April 2015, wherein the Veteran disagreed with the ratings assigned.  The Veteran has expressly indicated his appeal should include consideration of entitlement to a TDIU rating on the basis of this disability.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed this issue in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO for the following actions: 

An SOC on the issue of entitlement to an initial increased disability rating for schizophrenia and other psychotic disorder should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


